DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JOHN RACHEL and PHYLLIS RACHEL,
                         Appellants,

                                    v.

                   NPN CAPITAL PARTNERS, LLC,
                            Appellee.

                              No. 4D20-2552

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE07-
009000(11).

  Sherri B. Simpson of Simpson Law Group, Fort Lauderdale, for
appellants.

  David W. Rodstein of Rodstein Law, P.A., Tamarac, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.